 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal No. 64,Falls Cities District Council of Carpen-ters,United Brotherhood of Carpenters and Joinersof America,AFL-CIO (Western Dry Wall Compa-ny, Inc.)and Billy Smith.Case 9-CB-2225June 27, 1973DECISION AND ORDERBY MEMBERS JENKINS,KENNEDY ANDPENELLOOn March 15, 1973, Administrative Law Judge Ar-nold Ordman issued the attached Decision in thisproceeding, finding that the Respondent had not en-gaged in the unfair labor practices alleged in the com-plaint and recommending that the complaint bedismissed in its entirety, as set forth in the Adminis-trative Law Judge's Decision. Thereafter, the GeneralCounsel filed exceptions and a supporting brief; theRespondent filed exceptions and a supporting brief;and the Charging Party filed exceptions, a supportingbrief, and a brief in answer to the Respondent's excep-tions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings made by theAdministrative Law Judge at the hearing and findsthat no prejudicial error was committed. The rulingsare hereby affirmed. The Board has considered theAdministrative Law Judge's Decision, the exceptionsand briefs, and the entire record in this case, andhereby adopts the findings,' conclusions, and recom-mendations of the Administrative Law Judge only tothe extent consistent herewith.1.The Administrative Law Judge found that T. A.Pitts, the president of Respondent Local 64 and secre-tary-treasurer of the District Council, was not actingon behalf of the Respondent during the events herein,but rather was acting solely as an agent of the DistrictCouncil. Inasmuch as the District Council had notbeen named as a respondent, the Administrative LawJudge dismissed the complaint. In reaching this con-clusion, the Administrative Law Judge rejected thetheory advanced by both the General Counsel and theCharging Party that, because the District Council hadbeen created by and had been delegated virtually allthe authority of the Respondent and its sister locals,liability for the conduct of the District Council's agent'The Administrative Law Judge, although referring to the Respondent asa labor organization in his Decision, failed to make a specific finding withrespect to the status of the Respondent as a labor organization under the ActThe Respondent admitted in its answer to the complaint, and we find, thatit is a labor organization within the meaningof Sec 2(5) of the Act.must be imputed to the locals themselves. Contrary tothe Administrative Law Judge, we find merit in thisargument.The Respondent and its sister locals in the areaestablished the District Council pursuant to the con-stitution and bylaws of the International Union.While that document defines the duties and respon-sibilities of the District Council, it does not require thelocals establishing the District Council to delegate toit any authority other than the legislation of workingand trade rules and general disciplinary rules gov-erning the operation of the locals and membership.Here, however, the Respondent and six of it sevensister locals in the area have by practice strippedthemselves of virtually all the responsibilities normal-ly assumed by a labor organization. Thus, the recorddiscloses that seven of the eight locals have delegatedto the District Council the authority to negotiate, sign,administer,and police the collective-bargainingagreements with the area employers, to handle griev-ances, and to issue work permits. In contrast to thesevital functions assumed by the District Council, theselocals have merely retained certain ministerial respon-sibilities,most notably the collection of dues fromtheir respective memberships. It is thus clear that theDistrict Council is a service organization working onbehalf of, and promoting the interests of, its affiliates,'including the Respondent herein, and, in view of ourfinding below that Pitts was acting specifically in fur-therance of Respondent's interests, we conclude thatPitts was an agent of the Respondent for all purposesand at all times material herein.2.The Administrative Law Judge further conclud-ed that, if Pitts' conduct were attributable to the Re-spondent, it would constitute a violation of Section8(b)(1)(A) and (2) of the Act. We agree, and as wehave found that Pitts was in fact an agent of theRespondent, we further find that such violation oc-curred and that a remedial order is required.The facts are fully and accurately set forth in theAdministrative Law Judge's Decision. In summary,they disclose the following events:On February 22 or 23, 1973, Smith, Williams, Da-vidson, and Parrett, all members of a Carpenters localin Berea, Kentucky, drove to Western Dry Wall Com-pany, Inc., in Louisville, Kentucky, seeking employ-ment. There they met with Don Martin, field managerof the Company, who informed them that he had jobsavailable for them and instructed them to fill out taxforms for wages and to report to him the followingday to begin work for Western. Martin, however, alsoadvised them to see Pitts first to obtain work permits,apparently assuming that they would be issued with-2Cr United Brotherhood of Carpenters and Joiners of America, Local UnionNo 1818 (N C Monroe Construction Co)181 NLRB 48.204 NLRB No. 102 CARPENTERSLOCAL 64591out difficulty.Following Martin's advice,the men metwith Pitts the next day. When they requested the per-mits,Pitts asked where they were from. When toldthat they were members of a Carpenters local fromanother area which was unaffiliated with the DistrictCouncil, Pitts exclaimed, "What in the hell is Martindoing bringing another Local up here and me with 184men loafing!"Pitts then ended the conversation, stat-ing that he could do nothing for them until he contact-ed Martin. The men, having been refused the workpermits, returned to Western Dry Wall where theytold Martin of their experience with Pitts.Martin thenphoned Pitts. In contrast to his position of the previ-ous day,immediately after his conversation with PittsMartin'sapparent intention to hire the applicantssuddenly changed.He apologized for having causedthem any problems but added that he no longer hadjobs available for them.Both Smith and Parrett subse-quently phoned Martin on several occasions,inquir-ingwhether jobs were then available.Martin,however, each time conditioned employment of theirobtaining work permits.It is clear that Pitts'refusal to issue the work per-mits to the individuals herein was motivated by hisdesire to protect the interests of members of the Re-spondent, many of whom were then unemployed. Wenote in this regard that not only was the Respondentthe largest local in the area,but, furthermore,itsmem-bers engaged in the type of work for which WesternDry Wall intended to employ these men, unlike thoseof its sister locals whose members engaged in morehighly specialized work. We find, therefore, that Pitts'refusal to issue the work permits was discriminatorilybased on the applicants'lack of membership in theRespondent. We further find, as did the Administra-tive Law Judge, that the abrupt change in Martin'sintention to employ the applicants was occasioned bythe advice which Pitts gave him during their phoneconversation, pursuant to the understanding or prac-tice between Pitts and Western Dry Wall, which isclearly shown to have existed by the record, that allapplicants for employment at the Company must firstreceive clearance from Pitts.We conclude,therefore,that Pitts' conduct in refusing to issue the work per-mits to the individuals herein and in causing Martinto refuse to hire them violated Section 8(b)(1)(A) and(2) of the Act.The Respondent, however, alleges as a defense thatPitts, rather than discriminating against the appli-cants, was merely following the District Council's es-tablisheduniformpracticeofrequiringthepresentation of a dues book in good order upon re-quest for a work permit by a member of a Carpenterslocal which is unaffiliated with the District Council.The Respondent further argues that this practice isunlawful under the proviso to Section 8(b)(1)(A) andunder Section 8(b)(2) of the Act, as it is solely forinternal union purposes. Even assuming, without de-ciding, that such a demand for internal purposeswould have been valid, it is apparent that this was nottheRespondent's purpose. For the AdministrativeLaw Judge found that Pitts never requested the fourmen to present their books, and evidence establishesthat, in fact, he refused to refer them because theywere from another local. Accordingly, we concludethat the Respondent has committed the unfair laborpractices alleged in the complaint.THE REMEDYHaving found, contrary to the Administrative LawJudge, that the Respondent has engaged in unfairlabor practices, we shall order it to cease and desisttherefrom and take certain affirmative action de-signed to effectuate the policies of the Act.We have found that the Respondent caused theCompany to refuse to hire Billy Smith, Dicky JoeWilliams, Roger Dividson, and Leroy Parrett becauseof their lack of membership in the Respondent's orga-nization.We shall therefore order the Respondent tonotifyWestern Dry Wall Company, Inc., in writing,and furnish copies to the above-named individuals,stating that it withdraws its objections to their em-ployment, if jobs are presently available. We also or-der the Respondent to make each of the above-namedindividuals whole for any losses they may have suf-fered by reason of the discrimination against them, bypayment to them of a sum of money equal to theamounts they would have earned as wages from thedate of the discrimination until their employmentwould have been terminated for lawful reasons, oruntil 5 days after the Respondent notifies WesternDry Wall Company, Inc., and the above-named indi-viduals that it has no objections to their employment.The loss of earnings will be computed in accordancewith the formula set forth in F.W. Woolworth Compa-ny,90 NLRB 289, together with interest thereon at therate of 6 percent per annum as set forth inIsis Plumb-ing & Heating Co.,138 NLRB 716.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tionsBoard hereby orders that the Respondent LocalNo. 64, Falls Cities District Council of Carpenters,United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, Louisville, Kentucky, their offi-cers,agents, and representatives, shall:1.Cease and desist from: 592DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a)Discriminating against Billy Smith, Dicky JoeWilliams, Roger Davidson, and Leroy Parrett or anyother applicant, by refusing to issue work permits tothem because of their lack of membership in Respon-dent Local No. 64.(b)Causing or attempting to cause Western DryWall Company, Inc., to discharge or deny employ-ment, or otherwise discriminate against the above-named individuals, or any other applicant for employ-ment because they are not members of RespondentLocal No. 64.(c) In any like or related manner restraining orcoercing applicants for employment of Western DryWall Company, Inc., in the exercise of their rightsguaranteed by Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Make Billy Smith, Dicky Joe Williams, RogerDavidson, and Leroy Parrett whole for any loss ofearnings they may have suffered by reason of thediscrimination against them as set forth in the sectionof this Decision and Order entitled "The Remedy."(b)NotifyWestern Dry Wall Company and theabove-named individuals, in writing, that the Respon-dent has no objections to their employment; also noti-fy the above-named individuals, in writing, thathenceforth it will not coerce or restrain them by un-lawfully infringing upon the rights guaranteed themby Section 7 of the Act.(c)Post at its office and meeting hall copies of theattached notice marked "Appendix." 3 Copies of saidnotice, on forms provided by the Regional DirectorforRegion 9, after being duly signed by theRespondent's authorized representative, shall be post-ed by the Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaceswhere notices to members are customarilyposted. Reasonable steps shall be taken by the Re-spondent to insure that said notices are not altered,defaced, or covered by any other material. The Re-spondent shall also sign copies of the notice which theRegional Director shall make available for posting byWestern Dry Wall Company, Inc., if it be willing.(d)Notify the Regional Director for Region 9, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.3 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "APPENDIXNOTICETo MEMBERSPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOT refuse to issue work permits orotherwisediscriminateagainstBillySmith,Dicky Joe Williams, Roger Davidson, and LeroyParrett, or any other applicant for employment atWestern Dry Wall Company, because of theirlack of membership in Local No. 64.WE WILL NOT cause or attempt to cause WesternDry Wall Company to deny employment, or tootherwise discriminate against the above-namedindividuals, or any other applicant for employ-ment, because they are not members of LocalNo. 64.WE WILL NOT in any like or related manner re-strain or coerce applicants for employment ofWestern Dry Wall Company in the exercise oftheir rights guaranteed by Section 7 of the Act.WE WILL make whole the above-named indi-viduals for any loss of earnings they may havesuffered by reason of our discrimination againstthem.LOCAL No 64, FALLS CITIESDISTRICT COUNCIL OF CAR-PENTERS, UNITED BROTHER-HOOD OF CARPENTERS ANDJOINERS OF AMERICA, AFL-CIO(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Federal Office Building, Room 2407,550 Main Street, Cincinnati, Ohio 45202, Telephone513-684-3686. CARPENTERS LOCAL 64593DECISIONSTATEMENT OF THE CASEARNOLD ORDMAN, Administrative Law Judge: Pursuant toan unfair labor practice charge, timely filed, and complaintissued thereon, hearing was held before me in Louisville,Kentucky, on November 30, 1972, and January 5, 1973. Thecritical allegation of the complaint is that Local No. 64,Respondent herein, violated Section 8(b)(1)(A) and (2) ofthe National Labor Relations Act, as amended, by causingor attempting to cause Western Dry Wall Company, hereincalled Western, to refuse to hire and/or to discharge certainindividuals because of their nonmembership in Respon-dent.' At the conclusion of the hearing General Counsel andRespondent argued orally and later submitted briefs.Upon the entire record, upon my observation of the wit-nesses, and upon consideration of the oral argument and thebriefs, I make the following:followed by Martin with respect to applicants for work whowere members of outside Carpenter locals. Martin directedthe four men to go see T. A. Pitts to obtain their workpermits. T. A. Pitts is secretary-treasurer of the DistrictCouncil and president of Local No. 64. Pitts did not issuethe work permits. Pitts testified that the reason for his nonis-suance of the permits was that the four men did not producetheir union dues books upon his request and that such pro-duction was a precondition to issuance of the permits. Thefourmen testified that Pitts never asked them for theirunion dues books. This was the single testimonial conflict.The parties are in essential agreement, and I find, thattwo issues are presented. These issues are:1.Whether T. A. Pitts was, at all times material herein,an agent of Respondent, acting in its behalf. Involved in thisissue alsois the precise relationship between Local No. 64,Respondent herein, and the District Council.2.Whether the conduct of Pitts, if attributable to Re-spondent, constituted a violation of Section 8(b)(1)(A) and(2) of the Act.FINDINGS ANDCONCLUSIONSIJURISDICTIONRespondent admits, and I find, that Western is an em-ployer within the meaning of Section 2(2), (6), and (7) of theAct and that Respondent is a labor organization within themeaning of Section 2(5) of the Act.Western, a Kentucky corporation located in Louisville, isa dry wall subcontractor serving the building and construc-tion industry. During tha past year, a representative period,Western purchased and received from out-of-state sourcesgoods and materials valued in excess of $50,000.Jurisdiction is properly asserted herein.11THE ALLEGED UNFAIR LABOR PRACTICESA. Background and IssuesWith a single exception,hereinafter noted,the evidencein this case is virtually undisputed. The situation here in-volved arose when four individuals, Billy Smith, Dicky JoeWilliams, Roger Davidson, and Leroy Parrett, members ofCarpenter locals outside the jurisdiction of the Falls CitiesDistrict Council, came to Louisville to seek employmentwith Western. Don Martin, field manager for Western, toldthe men he had jobs for them but that because they camefrom outside the District Council jurisdiction, they wouldhave to obtain work permits. This was the uniform practiceiAt theoutset of the hearingGeneral Counselsought to add Falls CitiesDistrict Council of Carpenters as a respondent.Notwithstanding that LocalNo. 64 was the only labor organization named in the charge and the com-plaint as the offending party and all references to the offending labor organi-zationwere in the singular,General Counselcontending that the realintention of the ChargingPartyand the General Counsel was to designatetwo organizations as respondents,Local No.64 and the Council, and thatthe failure of the charge and complaintto do sowas the result of "error"Inasmuch as Section 10(b) of the Actpermits issuance of a complaint onlyagainst the"person"charged, General Counsel was not permittedto add theDistrictCouncilas a respondent.General Counsel has apparently aban-doned his contention in this regard.B. The Facts1.The relationship between Local No. 64 and the Dis-trictCouncil; the status of T. A. PittsThe District Council is an organization chartered by theBrotherhood of Carpenters and Joiners of America to ser-vice the members of its affiliated Locals within its geograph-ical jurisdiction. There are eight localunionsin the DistrictCouncil, one of which is Local No. 64. The District Councilis party to a collective-bargaining agreement with the Gen-eral Contractors Association of Louisville, Inc., governingthe terms and conditions of employment of employees rep-resentedby the District Council who are employed by con-tractormembers of the Association. By virtue of amemorandum agreementbetween Western and the DistrictCouncil, dated August 14, 1970, the terms of that collective-bargaining agreementwere made applicable,at all timesrelevant here, to Western employees represented by the Dis-trictCouncil.The function of the District Council is to negotiate andadministercollective-bargainingagreementson behalf ofthe members of itsconstituent locals, to processall griev-ances,and to issue work permits to members of Carpenterlocals coming from outside the jurisdiction of the DistrictCouncil. The District Council is also responsible for polic-ing the jobs to which the collective-bargainingagreement isapplicable. In discharging this responsibility, the DistrictCouncil utilizes, in part, the servicesof business agents ofits constituent locals.These businessagentsare paid by theirrespectivelocals but, with respect to their policing work, aresubordinate to, and answerable to, the District Council.Delegatesto the District Council are elected to thosepositionsby the respective constituent locals. Those dele-gates, in turn, elect the officers of the District Council. T. A.Pitts was elected asa delegate to the District Council by themembership of Local No. 64, and the District Council dele-gates in turnelected him as secretary-treasurer of that body.As secretary-treasurer of the District Council, Pitts had theresponsibility of negotiating and administering collective- 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDbargaining agreements, processing grievances, policing jobswithin the territorial jurisdiction of the District Council,issuing work permits, and related duties.Pitts was also president of Local No. 64. As president ofLocal No. 64, an unpaid position, Pitts presidedat meetingsof the Local. The Local played no role in the negotiation oradministration of collective-bargaining agreements, thehandling of grievances arising under such agreements, orthe issuance of work permits, all these functions havingbeen delegated to the District Council by Local No. 64 andits seven sister locals. The functions Local No. 64, and itssister locals, did perform consisted of holdingmeetings,electing their own officers, collecting dues, and making pay-ments to various organizations such as the District Counciland state and national bodies with which the locals areaffiliated. In addition, the locals process deathclaims andhandle other internal matters. While they do entertaingriev-ances, such matters are referred by them to the DistrictCouncil for handling.Local No. 64 is the largest local in the District Councilorganization. Local No. 64 occupies its own premises at4017 Dixie Hiway in Louisville, a 2-acre track with twobuildings on it. The main building has officesand a meetinghall utilized by Local No. 64. Neighboring Carpenter localsutilize the Local No. 64 meeting hall on occasion and payfor itsuse. Inaddition, there are other offices in the mainbuilding which Local No. 64 rents to the District Counciland to the Health and Welfare Departments. T. A. Pitts, asecretary-treasurer of the District Council, occupies one ofthe offices rented to the District Council.In back of the main building is another building devotedlargely to the training of carpenter apprentices.2.The facts relating to the work permitsAs already noted, Smith, Williams, Davidson, and Parrettcame to Western to seek employment and were told byWestern's field manager Don Martin, that he had jobs forthem but that they would have to get work permits. Thisoccurred on February 22 or 23, 1972. On the following daythe four named individuals went to see Pitts pursuant toMartin's advice. They went to the Local No. 64 building at4017 Dixie Hiway, as directed by Martin, arriving aboutnoon. Because the building was closed during the noon hourthey remained in the vicinity until about I Pm when theyreturned to find an individual whom they later learned wasErnest Napier opening the door to the building. Ernest Na-pier is financial secretary for Local No. 64.Smith, spokesman for the group, asked for Pitts and Na-pier said that Pitts was out. In the course of the ensuingconversation Smith told Napier that they had come to getwork permits. Napier said they would have to get the per-mits from Pitts and asked if they had their union dues bookswith them. Smith said they did not.2 But Smith said they did2 in fact,Parrett whose home local was Carpenters Local 17 in Bellaire,Ohio, did have his union dues book with him All four applicants testifiedthat Napier examined Parrett's dues book and stated that it was in goodorderNapier, who also testified, was not asked whether he examinedParrett's dues book I find that Napier did examine Parrett's book and statedthatitwas in good orderhave their working cards with them which would show thattheir dues payments were current and that a telephone callto Local 1270in Berea,Kentucky, the Carpenters local towhich Smith, Williams, and Davidson belonged, would veri-fy their status. Smith further explained that if their duesbooks were a prerequisite to obtaining work permits, asNapier had indicated, they would drive back toBerea andget them.3 Napier then suggested that they wait for thearrival of Pitts. They did so.Later in the afternoon the four individuals were told thatT. A. Pitts had returned and was back in the apprenticeschool building. They went backto seePitts. Smith toldPitts they had a job with Western and needed work permits.Pitts asked where they were from and Smith replied thatthey were from Carpenters Local 1270 inBerea.ThereuponPitts,exclaimed"What in the hell is Martin doing bringing184 men loafing!"Pittsadded that he could do nothing for the four individuals untilhe got hold of Martin. Pitts then went to his office and lateremerged, telling Smith and the othersagain thathe couldtell them nothing until he reached Martin. Contrary to Pitts'testimony, I find that at no time during his conversationwith the four men did he ask them for their dues books.4Because itwas now late in the afternoon, Smith and histhree companions went directly to Westernto seeDon Mar-tin. Their understanding with Martin the previous day hadbeen that they would obtain work permits and report towork. They told Martin that Pitts wouldnot issuethe per-mits.Martin replied that he would call Pitts. After a briefintervalMartin reported back to them that Pitts had saidthat they were first-class carpenters. Martin added, howev-er, that he was sorry for having caused them all this trouble,but that he could not use them. Martin advised them toreturn home and call back the following week. Smith didcallMartin the following week and Martin asked whetherthey had gotten permits. When Smith replied in the nega-tive,Martin again volunteered to,call Pitts. A further call bySmith to Martin about a week later met with a like re-sponse.5At about this time Smith, Davidson, Williams, and Par-rett sought the intervention of the Brotherhood of Carpen-ters and Joiners of America. Under the date of March 10,3 It was undisputed that as a regularpractice workpermits were not issuedunless the member applicant presented his dues book.Working cards showmerelythe statusof the member's dues payments.Dues books show suchmatters as the date theholder becamea member, the amount of initiationfee he paid,whether the member is in good standing, and related data. Thisinformation,which doesnot appearon working cards, can have an-impacton eligibility for a work permit, or onthe necessityfor payinga differencein initiation fees to becomeeligible for a workpermit.All fourmen testified to the conversationwithPitts on this occasion. Pittscorroborated theirtestimonyin everymaterial respect,as set forth above,including Pitts' outburstas to "why inhell"Martin had not called him ifMartin needed men and thatPitts hadpeople loafing.Accordingto Pitts,however, he did at one point ask the men for dues books and was told thatthey did nothave them.Idiscredit this portion of Pitts'testimony It is clearfrom Pitts' own testimony that he was angry that Martin had not notified himthatWestern needed more men before Martin took it upon himself to takeon outsiders and that Pitts was not goingto do anythinguntil he talked toMartinMoreover, Parrett did havehis dues book withhim and it strainscredulity to believe that Parrett would not have produced it, as he didproduce itfor Napier,ifPittshad madethe request I find,therefore, thatPitts did not ask for the dues books5Parrett also called Martin during this period and was told by Martin thathis job was still open and hecould go to workanytime he got a permit. CARPENTERS LOCAL 645951972, all four wrotg a letter to the president of the Brother-hood complaining that they had not been hired at Westernand that jobs at Western were still available for them butthat Pitts had refused to issue them work permits. On April4, 1972, the Brotherhood replied, stating that Pitts had ad-vised that in his district work permits were issued only uponpresentation of a dues book which was in good order. TheBrotherhood letter further stated that if "Western Dry WallCompany, Inc., has openings available and will employ you,that you take your dues book to the office of the DistrictCouncil at Louisville, and if again refused a permit, advisethis office of same." Upon receipt of this letter Smith againcalled Martin. This time Martin told Smith he did not needany employees. Accordingly, Smith and his three associatesmade no further effort to obtain permits from Pitts.'On April 10, 1972, Joe T. Roberts, Esq., who appears asattorney for the Charging Party in the instant proceeding,wrote to the Brotherhood, with a copy to Pitts, stating thatSmith,Williams,Davidson and Parrett had retained hisfirm to represent them in a claim for damages resulting fromPitts' discrimination. On April 11, 1972, Pitts wrote to West-ern that the four individuals had been denied work permits"for the simple reason that they did not have dues books intheir possession." The letter went on to say that if Westernstill had jobs for these individuals or like individuals, theyshould be advised to present their dues books to assure theissuance of work permits. So far as appears, no action result-ed from this letter.C. Analysisand Concluding Findings1.The status of T. A. PittsThe Respondent named in this proceeding is Local No.64.Whether, by "error,"or for other reasons not set forth,the District Council is not named as a respondent.See foot-note1,supra.The individual committing the alleged unfairlabor practice,ifone occurred, is T. A.Pitts.Hence, it iscritical to determine whether Local No. 64 is answerable forthe conduct of Pitts,asGeneral Counsel contends, orwhether,as Respondent contends,Pittswas acting in thisregard solely as agent for the District Council,thus immu-nizing Local No.64 from any responsibility for his conduct.The complaint alleges that Pitts is an agent of Respon-dent,acting in its behalf.The answer denies this allegationand admits only that T. A. Pitts is secretary-treasurer of theFalls Cities District Council of Carpenters.7The relevant facts,already set forth,are quite clear. T. A.Pitts was president of Local No.64, an unpaid position. Hisduties as local president consisted essentially of presiding at6The findings concerning the telephone conversations between Smith andMartin following their initial meetings are based on the credited testimonyof Smith, corroborated by Williams, Davidson, and Parrett to the extent thelatter three individuals had knowledge of these conversations. Martin testi-fied that he had talked with Smith on the telephone on at least one occasionbut could not recall the content of the conversation or conversationsr Indeed, it was a result of an attempt by General Counsel at the openingof the hearingto clarifythe situation resulting from this allegation and theanswer thereto that General Counsel sought to add the District Council asa party respondent. As noted, General Counsel has apparently abandonedthis effort and made no reference to it at the later stages of the hearing, orin its oral argument and briefmeetings of the local.Local No.64, like its seven sisterlocals,who were also affiliated with the District Council,had no role in the negotiation or administration of collec-tive-bargaining agreements,the policing of those agree-ments, the handling of grievances,or the issuance of workpermits. All those functions were delegated by the locals tothe District Council,a pattern not uncommon in the build-ing and construction industry and a familiar and settledpractice under the constitution of the Brotherhood of Car-penters and Joiners of America.As president of LocalNo. 64,Pitts had no authority orrole to perform in the exercise of the functions delegated bythe eight locals to the District Council.On the other hand,as secretary-treasurer of the District Council and its paidoperating official,Pitts did exercise these functions on be-half of the DistrictCouncilincluding t;:e negotiationandsigning of the collective-bargaining agreement and the sup-plement thereto,the administration of that agreement, thehandling of grievances,and, particularly relevant here, theissuing of work permits.To be sure,Pitts, like the other delegates comprising theDistrict Council,was elected to the post of delegate by themembers of his own local. The membership of Local No. 64,however, did not designate or elect him as secretary-treasur-er of the District Council. He obtained that post by vote ofthe delegates of the District Council and served all the localsaffiliated with the Council.Under these circumstances it would appear obvious thatwith respect to the critical issue here,the nonissuance ofpermits to Smith,Williams, Davidson,and Parrett,the roleof T. A.Pitts was as agent for the District Council and notas agent for Local No. 64 which had no authority to act inthis regard.General Counsel argues, nonetheless,that Pitts is anagent of Local No. 64 inasmuch as the District Council, inwhose behalf Pitts acted,is itself a creature of Local No. 64and its seven sister locals and acts as a service agency forthose locals. General Counsel contends that the relationshipthus established is "symbiotic,"and that Local No. 64 (and,presumably,the other seven locals),having delegated theirpowers and responsibilities to the District Council, cannotevade liability for the District Council's action in this re-gard.The Board has laid down explicitly the controlling criteriahere.InCarpenters Local UnionNo. 944 (Interstate Employ-ers Association),159 NLRB 563(1966), in a quite parallelframe of reference,the Board was confronted with the ques-tion whether the local was responsible for the conduct ofGeorge Learned, an organizer for the District Council ofCarpenters.The Board said(at 566):The record reveals that Learned is a member of Car-penters Local 944,and is a delegate from his Local tothe Council.He is not an officer of the Local and ispaid in his capacity as organizer for the CarpentersDistrict Council by the Council and not the Local. Tohold Local 944 responsible for the conduct of theCouncil and its agent,Learned, it must be shown thatthe Council and its agents were acting as agents forLocal 944. The mere fact that Learned is a delegatefrom his Local to the District Council does not create 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDan agency relationship between the Council and theLocal. [Footnote omitted.] Absent affirmative evidenceof an agency relationship, the General Counsel hasfailed to meet his burden of proof, and we shall therefordismiss the complaint allegation against Carpenter Lo-cal 944.See alsoMetropolitan District Council of Carpenters,149NLRB 646, 652-3, 659 (1964), reviewed and modified inrespects not relevant here at 354 F.2d 594 (C.A. 7, 1965),and 386 U.S. 612 (1967).In the instant case Pitts, unlike Learned, was an officerof the local, indeed, its president. However, as shown, hisfunction in that regard played no role in his conduct as anofficer and agent of Local No. 64. The applicability of theprinciple enunciated in Local 944 is equally clear here.General Counsel citesUnited Brotherhood of Carpentersand Joiners of America, Local 1818 (N. C. Monroe Construc-tion Co.),181 NLRB 48 (1970), andHodcarriers' and Con-struction Laborers' Union Local 300 (Fiesta Pools, Inc.),145NLRB 911(1964) in support of its contention that Local 944is answerable here for the conduct of the District Counciland its agent, T. A. Pitts. The cited cases do not support thecontention. Apart from the fact that the Board there did notaddress itself to the precise question here in issue but merelyadopted the findings and conclusions of the respective TrialExaminers in that regard, those cases are plainly distin-guishable. In theLocal 1818case the Trial Examiner foundthat Fain, counterpart of Pitts in the instant case, was elect-ed to his post as business agent (one of three) of the DistrictCouncil by vote of the locals. Here, Pitts was elected to hispost as secretary-treasurer of the District Council not byvote of the locals who had no voice in his selection but byvote of the Council delegates. Similarly, the conclusion inHodcarriers'that the local was responsible for the conductof the Council in that case was predicated on the TrialExaminer's finding that both organizations were engaged ina joint enterprise, indeed, that the local had "supplied theinitial impetus" for the discriminatory action and that theCouncil came into the picture thereafter.In short, it is clear, both on Board authority and onsettled principles of the law of agency, that Pitts was notacting in the matters relevant here as an agent of Local No.64. It follows, as inCarpenters Local 944,that the complaintagainst Local No. 64 in the instant case must be dismissed.2.The issue as to the legality of the conduct of PittsIn view of the foregoing finding, which is dispositive ofthis case, only brief reference will be made to the secondissue posed at the outset of this decision, namely, whetherthe conduct of T. A. Pitts, if attributable to Respondent,would constitute a violation of Section 8(b)(1)(A) of the Act.The parties agree, the record reflects, and I find that therewas no contractual arrangement between the parties hereinvolved providing for an exclusive hiring hall. On the otherhand, the record also reflects, and I find, that pursuant topast practice and an understanding between Martin, fieldmanager for Western, and Pitts employment at Western wasconditioned on clearance by Pitts of applicants for employ-ment.Western is not charged as a respondent here. Hence, it isunnecessary to decide whether Western committed an un-fair labor practice when it refused to let Smith, Williams,Davidson, and Parrett report for work unless they obtainedwork permits from Pitts, secretary-treasurer of the DistrictCouncil. Also unnecessary to decide is whether the DistrictCouncil, acting through Pitts could properly condition theissuanceof work permits on the production of their duesbooks in good order. The fact is, as heretofore found, thatPitts did not ask the four individuals for their own duesbooks. Rather his failure to issue the permits was motivated,as his own testimony indicates, by his resentmentagainstMartin for taking on outsiders when members of localsaffiliated with the District Council were loafing. The cruxof the situation is that Pitts did not issue work permits to thefour individuals because they were members of outside lo-cals and that Martin, pursuant to advice from Pitts or pur-suant to the practice and his understanding with Pitts, didnot put the four individuals to worksSuch conduct on the part of Pitts is impermissible discri-mination On settled authority, eligibility of employees forhire cannot be conditioned on nonmembershipin a unionor in a particular union local.' That is what happened here.Inasmuch as T. A. Pitts was an agent of the DistrictCouncil, a finding of violation by the District Council ofSection 8(b)(1)(A) and (2) of the Act, if charged, would bewarranted. However, the sole Respondent named here isLocal No. 64. As heretofore found, Pitts was not acting hereas an agentof Local No. 64. The allegations of the com-plaint have not been sustained.CONCLUSIONS OF LAWLocal No. 64, Falls Cities District Council of Carpenters,United Brotherhood of Carpenters and Joiners of America,AFL-CIO, the Respondent herein, has not violated Section8(b)(1)(A) and (2) of the Act,as alleged inthe complaint.[Recommended Order omitted from publication.]6Respondent introducedDistrictCouncilrecords indicating that workpermits had been issued to several applicants from outside locals during theperiod relevanthere.What the particularcircumstances were in those instan-ces does notappearWhatdoes appear is that in the instant situation Pittswas deeplydisturbed that Smith,Williams, Davidson, andParrett came fromoutside locals, that Pitts told them he had nothing to sayto them until hetalked toMartin, and thatthey werenot permittedto work.9 Local 592, UnitedBrotherhoodof Carpenters andJoinersof America, AFL-CIO (Brunswick Corporation),135 NLRB 999, 1002, (1962),Local 541,Inter-national Unionof Operating Engineers, AFL-CIO (Koppers Company),117NLRB 1863 (1957), enfd 255 F.2d 703, 705 (C A. 3, 1958);Local392, UnitedAssociationof Journeymen and Apprentices of thePlumbing andPipefittingIndustry (SchenleyDistillers,Inc),122 NLRB 613 (1958),enforced277 F.2d56 (C.A 7, 1960);Plumbers and Steamfitters Local 100 (BeardPlumbingCompany),128 NLRB 398,406-408 (1960), enfd. 291 F.4d 927 (C A. 5, 1961),Local Union No 742, United Brotherhood of Carpenters and Joiners of America(JL. Simmons Company, Inc),157 NLRB 451 (1966).